DETAILED ACTION
Status of Claims
This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 05/17/2022.
Claims 1, 9, and 15 have been amended; claims 3, 11, and 17 have been canceled.
Claims 1-20 are currently pending; claims 1-2, 4-10, 12-16, and 18-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 01/14/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Remarks
35 U.S.C. § 103:
The applicant contends that the Office has not established a prima facie case of obviousness to combine the primary reference Monkiewicz with Bender. The examiner respectfully disagrees. Monkiewicz, the primary reference, discloses the monitoring of delivering a set of resources packaged in a container/bag by scanning a tag attached to the container/bag. Bender discloses monitoring the delivery of products packaged in a shipping container with an attached tag. The delivery of products to different locations are traced by scanning the tag. A manifest, which includes the identification of each tag, is generated and stored. Although the delivered items and the level of secure requirements for delivery in Monkiewicz and Bender are different, the way of tracing the delivery by using a tag attached to a container is analogous. Furthermore, the functionality of a manifest is the same regardless of the items delivered. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Monkiewicz and Wojcik, to incorporate with the teachings of Bender, and to generate a shipping manifest for a batch of resources and include the tag identifications in the shipping manifest, so that the system can manage the distribution of the resources by utilizing the shipping manifest, which includes detailed information of the resources.
	The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C. § 103 section. 

Claim Objections
Claims 5, 13, and 19 are objected to because of the following informalities: 
	Claims 5, 13, and 19 recite “wherein the tag comprises sensors for transmission of data upon being scanned at a touch point along the resource life cycle.” The phrase “the tag” should be “the resource set tag.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, 12-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 9, and 15 recite “wherein the resource set tag is a standardized scannable tag that comprises and transmits resource information associated with each physical resource within the resource set to the distributed network.” There is insufficient antecedent basis for “the distributed network” in the limitation.
	Claims 1, 9, and 15 recite “wherein the block is added to and stored on a distributed ledger on a distributed network for resource life cycle monitoring.” It is unclear whether the distributed network in this limitation is the same distributed network as recited in the limitation “transmits resource information associated with each physical resource within the resource set to the distributed network.”
Claims 1, 9, and 15 recite “wherein the scanning occurs at the one or more touch points across the resource life cycle.” There is insufficient antecedent basis for “the one or more touch points” in the limitation.
Claims 1, 9, and 15 recite “wherein one or more touch points include a physical location movement of the resource set or an entity transfer of the resource set.” It is unclear whether the one or more touch points in this limitation is the same one or more points as recited in the limitation “wherein the scanning occurs at the one or more touch points across the resource life cycle.”
Dependent claims 2, 4-8, 10, 12-14, 16, and 18-20 are rejected because they depend on the rejected independent claims 1, 11, and 15, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Monkiewicz et al. (US 20150170266 A1) in view of Wojcik (US 20190392159 A1), and further in view of Bender (US 20170352000 A1) and Salafia et al. (US 20050108164 A1).
Claims 1, 9, and 15:
Monkiewicz discloses the following:
a.	a memory device with computer-readable program code stored thereon; a communication device; a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to. (See paragraphs [0049]-[0050]; Fig. 2A; and paragraphs [0079]-[0085].)
b.	tag, upon deposition, physical resources for identification of touch points of a resource life cycle. (See paragraphs [0021]-[0026], “[t]he cash handling device may package the depositable items in a cartridge. The cartridge may include a "hard" receptacle such as a metal box. The cartridge may include a "soft" receptacle such as a bag or duffle. The cartridge may include any suitable receptacle for storing depositable items…. The methods may include generating an electronic identifier corresponding to the attribute. In some embodiments, a programmable tag may be affixed to the cartridge”; Figs. 3-5; and paragraphs [0103]-[0107]. If only one item is packaged, the tag is for this physical resource only.)
b.	identify deployment of a resource set tag on a resource set wherein the resource set tag is standardized scannable tag that comprises and transmits resource information associated with each physical resource within the resource set to the database. (See paragraphs [0025]-[0029], “[t]he methods may include determining an attribute associated with the depositable items packaged in the cartridge. For example, the attribute may include a denomination of bills stored in the cartridge. The attribute may include a weight of the depositable items and/or a weight of the cartridge…. The methods may include generating an electronic identifier corresponding to the attribute. In some embodiments, a programmable tag may be affixed to the cartridge. The methods may include transmitting the electronic identifier to the programmable tag. The programmable tag may include a display…. The electronic identifier may be presented as a bar-code. The electronic identifier may be presented as a quick-response [‘QR’] code…. The electronic identifier may be transmitted by the programmable tag. The electronic identifier may be captured using a scanner including hardware. For example, the scanner may capture the electronic identifier by reading a bar-code displayed on the programmable tag”; paragraphs [0034]-[0037]; paragraph [0099]; paragraphs [0103]-[0106]; and paragraphs [0109]-[0111].)
c.	receive confirmation from the resource set tag, wherein the scanning occurs at the one or more touch points across the resource life cycle, wherein one or more touch points include a physical location movement of the resource set or an entity transfer of the resource set. (See Figs. 4-6; paragraphs [0097]-[0100]; and paragraphs [0104]-[0107], “[a]t step 511, the system captures information included in the bar-code. The information may be captured by scanning the bar-code. The scanning may occur at the retail location. The scanning may occur at any suitable location. At step 511, the system transmits the captured bar-code to a financial institution. At step 513, the system transfers the packaged depositable items via armored courier. The armored courier may transport the packaged depositable items from the retail location to a vault. At step 515, the system may scan the bar-code at a way station. The way station may be a vault, another retail location or any suitable location. At step 515, the scan of the bar-code captured at the way station is transmitted to the financial institution.”)
d.	generate a record for each of the one or more touch point, wherein the record is added to and stored on a database for resource life cycle monitoring and comprises updated resource information associated with the resource set, and wherein the database comprises records specifically for monitoring the end-to-end transmission of physical cash. (See paragraph [0021], “[t]he depositable items may be transferred to a vault. The depositable items may include cash and/or checks. The cash may include coins or any suitable depositable item”; paragraph [0096], “[s]canner 315 may record a date and time when capturing information from bar-code 307 and/or bar-code 309. The information encoded within a bar-code, and date/time associated with each scanned bar-code, may be transmitted to a computer system such as server 201 [shown in FIG. 2A]. The computer may store the received information in a database such as database 211 [shown in FIG. 2A]”; Figs. 4-6; and paragraphs [0097]-[0101], “[d]ata captured by scanner 401 may be transferred to Financial Institution 403. Financial Institution 403 may monitor a location and transfer of the deposit in possession of Armored Courier C…. For example, based on a sequence of scans received by Financial Institution 403, Vault B may be instructed to inspect integrity of deposit packaging, such as a cartridge. The inspection of the packaging may determine if one or more depositable items have been extracted from the deposit while being transported to Vault B.”)
Monkiewicz does not explicitly disclose the following:
storing the resource information to a distributed network;
generating a block for each of the one or more touch points based, wherein the block is added to and stored on a distributed ledger on a distributed network, and wherein the distributed ledger further comprises a private block chain;
generating an electronic shipping manifest for a batch of resource from the resource set, wherein the electronic shipping manifest comprises an identification of each tag on the resource set associated with the batch;
performing regulatory compliance satisfaction monitoring via the platform tool, wherein the regulatory compliance satisfaction monitoring comprises end of day reconciliation of the distributed ledger relative to a secondary data record on the distributed network to determine accuracy of the distributed ledger; and
transmitting results of the regulatory compliance satisfaction monitoring to authorized user so that the user may validate the resource life cycle.
Wojcik discloses storing the resource information to a distributed network; generating a block for each of the one or more touch points, wherein the block is added to and stored on a distributed ledger on a distributed network, and wherein the distributed ledger further comprises a private block chain. (See Fig. 1; paragraphs [0032]-[0034], “[w]ith respect to the security aspect, RFID data is encrypted from specialized scanner software at the waystation, securely transmitted via https to the blockchain, unencrypted and translated by the SSC RFID translator component, and then re-encrypted and stored as an immutable record in the blockchain. This invention promotes accountability as each shipping/receiving weigh station creates a transaction record from the RFID scan, translated into the local language, and stored as an immutable record in the blockchain”; paragraph [0051], “[i]n accordance with aspects of the present invention, the chain of custody of an item being shipped may be tracked and authenticated using a blockchain platform. Further, the language of the RFID data may be translated at each way station point and destination point within the blockchain platform”; paragraph [0064], “FIG. 3 illustrates an example of a permissioned blockchain network 300, which features a distributed, decentralized peer-to-peer architecture, and a certificate authority 318 managing user roles and permissions”; Fig. 4; paragraph [0070], “[w]hile at way station point 104, scanning station 504 scans RFID tag 502 to obtain the shipping information located therein”; paragraphs [0073]-[0074]; paragraph [0077]; and paragraphs [0080]-[0081], “[i]n an example embodiment, method 400 includes updating, via the memory, the cryptographic distributed ledger based on the encrypted data.” One of ordinary skill knows that a blockchain in a permissioned blockchain network is a private blockchain and that only permissioned user can have access to the private blockchain. These citations indicate that a transaction/block is created from a scanning of a RFID and stored as an immutable record in a permissioned blockchain.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Monkiewicz, to incorporate with the teachings of Wojcik, and to implement a private blockchain to store the resource information, so that the immutability and privacy of the private blockchain may provide for an accurate, secure, and infallible record of the shipment of the object to provide greater security and peace of mind to all involved entities.
The combination of Monkiewicz and Wojcik discloses the claimed invention but does not explicitly disclose the following:
generating an electronic shipping manifest for a batch of resource from the resource set, wherein the electronic shipping manifest comprises an identification of each tag on the resource set associated with the batch;
performing regulatory compliance satisfaction monitoring via the platform tool, wherein the regulatory compliance satisfaction monitoring comprises end of day reconciliation of the distributed ledger relative to a secondary data record on the distributed network to determine accuracy of the distributed ledger; and
transmitting results of the regulatory compliance satisfaction monitoring to authorized user so that the user may validate the resource life cycle.
Bender discloses generating an electronic shipping manifest for a batch of resource from the resource set, wherein the electronic shipping manifest comprises an identification of each tag on the resource set associated with the batch. (See paragraph [0012]; paragraphs [0018]-[0020], “[d]elivery control program 122 creates a shipping manifest electronically that may be sent to server 120A at the receiving location and to shipping manifest database 125B”; Fig. 3; paragraph [0030], “[d]elivery control method 300 includes creating a shipping manifest [306]. A shipping manifest is a digital or electronic document or file automatically created based, at least in part, on information extracted from a product specification database [e.g., product specification database 135 in FIG. 1] for the identified product[s]. The shipping manifest may include information such as a delivery location, a product[s], attributes for the product including product identifier, required environmental conditions, product quantity, product size, shipping container sizes, quantity of product per shipping container, number of shipping containers by size, an amount of storage space for a product and a shipping container identification. A shipping container identification may be a radio frequency identification [RFID] tag, near field communication [NFC] tag, quick response [QR] codes, Universal Product Code [UPC] barcode or the like”; Fig. 4; and paragraph [0055].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Monkiewicz and Wojcik, to incorporate with the teachings of Bender, and to generate a shipping manifest for a batch of resources and include the tag identifications in the shipping manifest, so that the system can manage the distribution of the resources by utilizing the shipping manifest, which includes detailed information of the resources.
Salafia discloses performing regulatory compliance satisfaction monitoring via the platform tool, wherein the regulatory compliance satisfaction monitoring comprises end of day reconciliation of the ledger relative to a secondary data record on the system to determine accuracy of the ledger; transmitting results of the regulatory compliance satisfaction monitoring to authorized user so that the user may validate the resource life cycle. (See paragraphs [0064]-[0067]; paragraphs [0077]-[0078]; and paragraphs [0119]-[0120], “[w]ithin a particular deposit only account, the deposit tracking system can provide immediate deposit reporting and daily on-line deposit reconciliation and reporting. Depositors can use the information to perform deposit reconciliation within their own accounting system. It also enables the depository customer to anticipate the funds entering their accounts for Treasury purposes.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Monkiewicz, Wojcik, and Bender; to incorporate with the teachings of Salafia; and to perform end of day reconciliation of the distributed ledger and provide the results to the authorized user, so that depositors can use the information to perform deposit reconciliation within their own accounting system.


Claims 2, 10, and 16:
Monkiewicz in view of Wojcik, Bender, and Salafia discloses the limitations shown above.
Monkiewicz further discloses wherein monitoring the resource life cycle of the resource set comprising physical currency at each of the touch points for an end-to-end identification of a location of the physical currency and processing stage of the physical currency. (See paragraph [0021]; Figs. 4-6; paragraphs [0097]-[0100]; and paragraphs [0104]-[0107].)

Claims 4, 12, and 18:
Monkiewicz in view of Wojcik, Bender, and Salafia discloses the limitations shown above.
Monkiewicz further discloses gathering of the resource life cycle monitoring of multiple tags for identification of processing delay or soft point trends in multiple resource sets end-to-end life cycle. (See paragraphs [0037]-[0039]; Fig. 4; Fig. 6; and paragraphs [0116]- [0120].)

Claim 5:
Monkiewicz in view of Wojcik, Bender, and Salafia discloses the limitations shown above.
Monkiewicz further discloses wherein the tag comprises sensors for transmission of data upon being scanned at a touch point along the resource life cycle. (See paragraphs [0026]-[0028] and paragraphs [0030]-[0034].)

Claim 6:
Monkiewicz in view of Wojcik, Bender, and Salafia discloses the limitations shown above.
Monkiewicz further discloses wherein the resource set is a set of multiple physical currency from one or more owners within a bag. (See paragraph [0021]; paragraph [0024]; and paragraph [0109]-[0112].)

Claims 7, 14, and 20:
Monkiewicz in view of Wojcik, Bender, and Salafia discloses the limitations shown above.
Monkiewicz discloses monitoring touch points across the resource set end-to-end of the resource life cycle. (See Figs. 4-6.)
Wojcik discloses wherein the distributed network is a private distributed block chain network for monitoring the one or more touch points. (See Fig. 1; paragraphs [0032]-[0034]; paragraph [0051], “[i]n accordance with aspects of the present invention, the chain of custody of an item being shipped may be tracked and authenticated using a blockchain platform. Further, the language of the RFID data may be translated at each way station point and destination point within the blockchain platform”; paragraph [0064], “FIG. 3 illustrates an example of a permissioned blockchain network 300, which features a distributed, decentralized peer-to-peer architecture, and a certificate authority 318 managing user roles and permissions”; Fig. 4; paragraph [0070], “[w]hile at way station point 104, scanning station 504 scans RFID tag 502 to obtain the shipping information located therein”; paragraphs [0073]-[0074]; paragraph [0077]; and paragraphs [0080]-[0081]. One of ordinary skill knows that a blockchain in a permissioned blockchain network is a private blockchain and that only permissioned user can have access to the private blockchain. These citations indicate that a transaction/block is created from RFID scan and stored as an immutable record in a permissioned blockchain.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Monkiewicz, to incorporate with the teachings of Wojcik, and to implement a private blockchain to store the resource information, so that the immutability and privacy of the private blockchain may provide for an accurate, secure, and infallible record of the shipment of the object to provide greater security and peace of mind to all involved entities.

Claim 8:
Monkiewicz in view of Wojcik, Bender, and Salafia discloses the limitations shown above.
Monkiewicz further discloses wherein the standardized scannable tag is physically affixed to the resource set, wherein the resource set comprises physical currency. (See paragraph [0021] and paragraphs [0026]-[0028].)


Claims 13 and 19:
Monkiewicz in view of Wojcik, Bender, and Salafia discloses the limitations shown above.
Monkiewicz further discloses wherein the tag comprises sensors for transmission of data upon being scanned at a touch point along the resource life cycle and is physically affixed to the resource set. (See paragraphs [0026]-[0028] and paragraphs [0030]-[0034].)

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
RUFFKESS et al. (US 20200372441 A1) disclose that a system can facilitate a secure package delivery while monitoring and providing updated tracking information in real time for the delivery.

The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D./Examiner, Art Unit 3685                      


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685